DETAILED ACTION
Applicants’ arguments, filed 15 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corciulo et al. (Nature Communications, 8:15019, published 11 May 2017, pages 1-13) in view of Barenholz et al. (US 2010/0098749 A1).
Corciulo et al. (hereafter referred to as Corciulo) is drawn to adenosine in order to maintain cartilage homeostasis and to inhibit osteoarthritis progression, as of Corciulo, page 1, title and abstract. Corciulo teaches the following, as of Corciulo, page 1, abstract, relevant text reproduced below, with specific terms highlighted by the examiner. 

    PNG
    media_image1.png
    66
    853
    media_image1.png
    Greyscale

Corciulo also teaches the effect of liposomal adenosine as of page 7, figure 5, wherein relevant portions of figure 5D are reproduced below.

    PNG
    media_image2.png
    262
    591
    media_image2.png
    Greyscale

The term “liposome” above refers to an empty liposome, and the term “Lipo-ADE” refers to a liposome encapsulating adenosine. As such, Corciulo is understood to teach beneficial effects of liposomal adenosine in treating or preventing the progression of osteoarthritis.
Corciulo differs from the claimed invention because the liposomes of Corciulo are made from phosphatidylcholine and cholesterol and do not include sphingomyelin, as of Corciulo, page 11, left column, section entitled “liposome preparation.”
Barenholz et al. (hereafter referred to as Barenholz) is drawn to joint lubrication and prevention of cartilage wear and tear by using liposomes, as of Barenholz, title and abstract, and mentions osteoarthritis specifically as of paragraph 0018. The liposome of Barenholz includes a phospholipid and a sphingolipid, as of Barenholz, abstract. Barenholz teaches sphingomyelin, as of Barenholz, paragraphs 0088, claim 9 of Barenholz, and claim 23 of Barenholz. Barenholz also teaches a sphingomyelin by its abbreviation “SM” as of Barenholz, paragraphs 0065-0068 and 0087-0088. Barenholz teaches DMPC (dimyristoyl phosphatidylcholine) at many locations in the reference including but not limited to paragraphs 0090 and 0067. Barenholz teaches DMPG as of paragraph 0067 and phosphatidylglycerols generally as of paragraph 0065.
Barenholz does not teach adenosine.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered the adenosine of Corciulo using the liposome of Barenholz. Corciulo is drawn to the therapeutic effect of adenosine in treating or preventing the progression of osteoarthritis. Corciulo also teaches administering the adenosine in the form of a liposome. Barenholz is drawn to a specific type of liposome that is useful for joint lubrication and prevention of cartilage wear and appears useful in the treatment and/or management of osteoarthritis, even in the absence of an additional active agent. As such, the skilled artisan would have been motivated to have administered the adenosine of Corciulo in the liposome of Barenholz for predictable treatment of osteoarthritis via both the therapeutic effect of adenosine described by Corciulo and that described by Barenholz with a reasonable expectation of success. The skilled artisan would have expected that this combination would have improved upon the therapeutic effects taught by Corciulo because osteoarthritis would have been treated both by the therapeutic mechanism taught by Corciulo and the therapeutic mechanism taught by Barenholz.
As to claim 1, the claims require liposomes combined with saline. Corciulo teaches the following on page 11, left column, section entitled “Liposome preparation”, reproduced below.

    PNG
    media_image3.png
    167
    657
    media_image3.png
    Greyscale

As such, the liposomes of Corciulo appear to include saline.
As to part (a) of claim 1, Barenholz teaches liposomes sized from about 0.3 µm (300 nm) to about 8 µm, as of Barenholz, paragraph 0037. This is within the claimed size range.
As to part (b) of claim 1, the claim requires that adenosine be encapsulated in the aqueous compartment of the liposome. The skilled artisan would have expected that the composition of Corciulo, either by itself or in view of Barenholz, would have encapsulated adenosine in the aqueous compartment. This is because adenosine is a hydrophilic drug; therefore, it would have been present in the aqueous compartment of the liposome rather than as part of the lipid bilayer.
As to claim 1, the claim requires specific amounts of sphingomyelin, DMPC, and DMPG. As best understood by the examiner, while Barenholz teaches all of these lipids, Barenholz does not appear to teach these lipids together in the recited amounts. Nevertheless, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality of concentrations has been presented on the record at this point in prosecution. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising sphingomyelin, DMPC, and DMPG to treat osteoarthritis has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered optimum or workable ranges of amounts of these ingredients by routine experimentation.
As to claim 3, Corciulo teaches that the liposomal formulation of adenosine was done to prolong the half-life of adenosine, as of Corciulo, page 6, top paragraph. While Corciulo does not appear to teach a specific numerical value of the half-life of adenosine, the skilled artisan would have been motivated to have modified its half-life to have been within the claimed time period.
As to claim 4, Corciulo teaches saline, glycerin, and water, as of Corciulo, page 11, section entitled “liposome preparation”, reproduced above. These are all understood to be excipients.
As to claim 5, Corciulo teaches intra-articular injection, as of Corciulo, page 1, abstract.
As to claims 6-7, Corciulo teaches concentrations of adenosine of about 1250 nanomolar as amounts that have been released, as of Corciulo, page 5, figure 3C. The examiner has shown the following conversion to convert this to mg/mL, assuming a molecular weight of about 267.25 g/mol for adenosine and a density of 1 g/mL.
                
                    
                        
                            
                                
                                    1250
                                     
                                    n
                                    m
                                    o
                                    l
                                
                                
                                    1
                                     
                                    L
                                
                            
                        
                    
                    
                        
                            
                                
                                    267.25
                                     
                                    n
                                    g
                                
                                
                                    1
                                     
                                    n
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                    L
                                
                                
                                    1000
                                     
                                    m
                                    L
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                     
                                    μ
                                    g
                                
                                
                                    1000
                                     
                                    n
                                    g
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    g
                                
                                
                                    1000
                                     
                                    μ
                                    g
                                
                            
                        
                    
                    =
                    0.0003
                     
                    
                        
                            n
                            g
                        
                        
                            m
                            L
                        
                    
                
            
This amount is orders of magnitude below the claimed amount; however, as best understood by the examiner, these measurements do not appear to be measuring the same concentration. The measurement of 0.0003 ng/mL appears to be the amount of adenosine being released at a given time, not the adenosine present in the liposomal solution prior to administration. As such, the skilled artisan would have been motivated to have optimized the amount of adenosine present in the original liposome preparation in order to achieve the levels of adenosine being released that were taught by Corciulo.
As to claims 8-9, Barenholz teaches both DMPC and DMPG, as of Barenholz, paragraphs 0065-0068. While Barenholz does not appear to teach a specific ratio of these components, Barenholz does teach modifying the ratio of phosphatidylcholine (e.g. DMPC), phosphatidylglycerol (e.g. DMPG), and sphingomyelin components of the liposome to achieve a specific packing parameter range, as of Barenholz, paragraph 0066. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising phosphatidylcholine and phosphatidylglycerol, including DMPC and DMPG, for treating osteoarthritis, has been taught by Barenholz. As such, it would not have been inventive for the skilled artisan to have determined the optimum or workable ranges of these components by routine experimentation. In addition, it would have been obvious to have optimized result-effective variables. See MPEP 2144.05(II)(B). In this case, the ratio of phosphatidylcholine to phosphatidylglycerol components appear to be result-effective at least because affects the result of the packing parameter of the liposome, as of Barenholz, paragraph 0066.
As to claim 10, Barenholz teaches 35-140 mM of total lipid, as of Barenholz, paragraph 0041. The examiner has converted this to lipid in mg/mL, using an approximate value of 700 Daltons for the molecular weight of the lipid.
                
                    
                        
                            
                                
                                    35
                                     
                                    m
                                    m
                                    o
                                    l
                                
                                
                                    L
                                    i
                                    t
                                    e
                                    r
                                
                            
                        
                    
                    
                        
                            
                                
                                    700
                                     
                                    m
                                    g
                                
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                     
                                    L
                                    i
                                    t
                                    e
                                    r
                                
                                
                                    1000
                                     
                                    m
                                    L
                                
                            
                        
                    
                    ≈
                    25.5
                     
                    
                        
                            m
                            g
                        
                        
                            m
                            L
                        
                    
                
            
This amount is slightly higher than the amount required by the instant claims. Nevertheless, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, there does not appear to be evidence that total lipid concentration is critical. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising lipids has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of lipid concentration by routine experimentation.
As to claims 11-12, Barenholz teaches liposomes sized 0.8-3.5 µm in diameter, as of Barenholz, paragraph 0052. This is within the claimed range.
As to claim 13, Barenholz teaches a phase transition temperature of about 20-39ºC, as of Barenholz, abstract. This overlaps with the required temperature range of 35-45ºC. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 14-17, Corciulo teaches that the liposomal formulation of adenosine was done to prolong the half-life of adenosine, as of Corciulo, page 6, top paragraph. While Corciulo does not appear to teach a specific numerical value of the half-life of adenosine, the skilled artisan would have been motivated to have modified its half-life to have been within the claimed time period. The rationale in regard to claims 14-15 is similar to the rationale regarding claim 3.
As to claim 18, Barenholz teaches prevention of cartilage wear, as of Barenholz, abstract. Barenholz also teaches reducing pain, as of Barenholz, paragraph 0103. Corciulo teaches prevention of the development of osteoarthritis, as of Corciulo, page 1, abstract, which would appear to indicate the partial slowing of the progression of cartilage damage.
As to claim 19, Corciulo teaches intra-articular injection, as of Corciulo, page 1, abstract. Barenholz also teaches intra-articular injection, as of Barenholz, paragraph 0039.
As to claims 20-21, Corciulo teaches injection of mice every 10 days, as of Corciulo, figure 5a, page 7, reproduced below.

    PNG
    media_image4.png
    243
    865
    media_image4.png
    Greyscale

The above diagram shows a treatment schedule in mice used for laboratory experiments, which include administration every 10 days in the prevention group.
As to claim 22, Corciulo teaches treating osteoarthritis, as of Corciulo, page 1, title and abstract. Barenholz also teaches treating osteoarthritis, as of Barenholz, at least paragraph 0018.
As to claim 23, Corciulo teaches treating a mouse, as of Corciulo, page 1, abstract.
As to claims 24-25, Barenholz teaches the following as of claim 22 of Barenholz, reproduced below.

    PNG
    media_image5.png
    42
    469
    media_image5.png
    Greyscale

This range overlaps with the 50 nm to 1 µm range of claim 24 and the 1 µm to 150 µm range of claim 25. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 26, the optimization rationale applied by the examiner regarding the amount of sphingomyelin applies to claim 26 in the same manner that it applies to claim 1.

Claims 1, 4-7, 11-12, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamino et al. (US 2010/0098753 A1).
Minamino et al. (hereafter referred to as Minamino) is drawn to adenosine as a therapeutic agent for cardiac conditions, as of Minamino, title and abstract. Said adenosine is in the form of liposomes, as of Minamino, paragraphs 0045-0046. The liposomes of Minamino are sized from about 50 nm to about 5 µm, as of Minamino, paragraph 0036. Minamino teaches that adenosine, and adenosine is readily retained inside the lipid membrane structure, as of Minamino, paragraph 0056.
As to claim 1, the claim requires that the liposome comprises sphingomyelin, and optionally DMPC and DMPG. Minamino teaches the following, as of paragraph 0025, reproduced below.

    PNG
    media_image6.png
    293
    457
    media_image6.png
    Greyscale

As such, Minamino teaches sphingomyelin. Minamino also teaches phosphatidylcholine and phosphatidylglycerol, and suggests a saturated C12 to C18 residue. As such, the skilled artisan would have been motivated to have used phosphatidylcholine and phosphatidylglycerol with a C12 to C18 saturated residue. This would appear to overlap with the claimed requirements of DMPC and/or DMPG, as DMPC is phosphatidylcholine with a saturated 14-carbon residue and DMPG is phosphatidylglycerol with a saturated 14 carbon residue. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Minamino is not anticipatory because sphingomyelin, saturate 14-carbon phosphatidylcholine, and saturated 14-carbon phosphatidylglycerol must be selected from a list of lipids; nevertheless, it would have been prima facie obvious for the skilled artisan to have made a liposome from these components. Patents are relevant in the art for all they contain, and are not limited to the examples. See MPEP 2123.
As to claim 1, the claim requires specific amounts of sphingomyelin, DMPC, and/or DMPG. Minamino appears to be silent regarding these amounts. Nevertheless, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome encapsulating adenosine and comprising sphingomyelin, saturated C14 phosphatidylcholine (i.e. DMPC), and saturated C14 phosphatidylglycerol (DMPG) has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claim 4, Minamino teaches a sodium lactate excipient in paragraph 0068.
As to claim 5, the skilled artisan would have expected that the composition of Minamino would have been suitable for intra-articular injection even though Minamino does not teach the liposome specifically for this purpose. Composition claims are understood to cover what the composition is, not what the composition does; see MPEP 2114(II), wherein the language in the MPEP regarding apparatus claims is also understood to be applicable to composition claims. As Minamino is drawn to administering an active agent (adenosine) that would have been useful at the site of joints, the skilled artisan would have understood that the liposome of Minamino would have been suitable for intra-articular injection even if it was not recognized for this purpose by Minamino.
As to claims 6-7, Minamino teaches 1.5 mg/mL adenosine in paragraph 0068.
As to claims 11-12, the liposomes of Minamino are sized from about 50 nm to about 5 µm, as of Minamino, paragraph 0036. This overlaps with the claimed size ranges. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 24-25, the liposomes of Minamino are sized from about 50 nm to about 5 µm, as of Minamino, paragraph 0036. This overlaps with the claimed size ranges. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 15 July 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, paragraph bridging pages 5-6, applicant presents arguments with regard to comparative testing and alleged unexpected results presented therein. Applicant’s arguments point to figures 9, 14, and 15. These figures will be addressed below.
Figure 9: Figure 9 is reproduced below.

    PNG
    media_image7.png
    477
    904
    media_image7.png
    Greyscale

The examiner provides the following explanation for the figure. As an initial matter, the testing done in this figure is intended to determine the severity of osteoarthritis in laboratory animals such as rats. In the testing done, a rat was subjected to a disease intended to model osteoarthritis in one of its limbs. In view of the pain caused by this, the rat will preferentially place weight on the healthy limb as opposed to the painful limb, in a similar manner that a human with a leg injury will place more weight on the uninjured leg than the injured leg; see the interview summary added to the file record on 25 July 2022. The y-axis measures the ratio of weight on the uninjured limb as compared with the injured limb, and a higher value indicates a higher degree of pain. As such, a lower value on the y-axis is the desired result of the above-shown testing.
The above-reproduced table includes the abbreviations RgnA09 and RgnA10. RgnA09 refers to a liposome wherein the lipids comprise 75% sphingomyelin, with the remainder of the phospholipids being DMPC and DMPG. RgnA10 refers to a liposome wherein the lipids comprise 100% sphingomyelin. See page 13, paragraph 0052 of the instant specification. RgnA01 refers to the liposome of Corciulo, as of page 17, paragraph 0072 of the instant application. The examiner notes that a review of the instant specification by the examiner did not appear to identify the concentration of adenosine in RgnA01; however, applicant asserted that this concentration is about 2.7 mg/mL in applicant’s response on 15 July 2022 (though this does not appear to be substantiated by the instant specification). The term “vehicle” refers to the liposome in the absence of adenosine, and that differs from saline, as saline does not include a liposome. The phrase “Baseline pain with established OA” means that at a weight distribution of slightly higher than 60 grams, the rat begins to appear to feel pain. At a weight distribution lower than 60 grams, the rat is placing more weight on one limb than the other, but appears to be doing this subconsciously and does not appear to be aware of pain that is causing this weight shifting to be needed. As such, a value below the baseline would appear to indicate effectively asymptomatic arthritis.
To the extent that “RgnA01” refers to a 2.7 mg/mL adenosine, the above-reproduced data appear to show improved results at 3 mg/mL adenosine. For example, RgnA09 at 3 mg/mL adenosine appears to show a weight distribution of about 65 grams (at most), this is slightly higher than the baseline pain value and significantly lower than the weight distribution with RgnA01 at about 85 grams. RgnA10 appears to show a weight distribution of about 62 grams at 3 mg/mL adenosine, which is almost at the baseline pain value and significantly lower than the weight distribution with RgnA01 at about 2.7 grams. To the extent that the adenosine concentration in RgnA01 is actually 2.7 mg/mL adenosine and the adenosine concentration in RgnA09 and RgnA10 is 3 mg/mL, which differs only slightly from 2.7 mg/mL adenosine in RgnA01, the above reproduced data would appear to indicate that the improved results in the case of RgnA09/10 at 3 mg/mL are due to how adenosine is delivered rather than the amount of adenosine being delivered, and would appear to represent an unexpected and significant improvement.
Nevertheless, applicant’s results are not commensurate in scope with the claims. See MPEP 716.02(d). This is at least because applicant’s results are not commensurate with the full scope of adenosine concentrations. For example, 0.3 mg/mL adenosine performs worse than saline in the case of both RgnA09 and RgnA10, and 1 mg/mL adenosine performs similarly to saline and not significantly better than the vehicle in the case of RgnA10. As such, the results in figure 9 appear to indicate unexpected beneficial results for some concentrations of adenosine (e.g. 3 mg/mL) but not for other concentrations of adenosine.
Figure 13: Applicant’s response refers to paragraph 0090, which cites instant figure 13. Figure 13 is reproduced below.

    PNG
    media_image8.png
    570
    985
    media_image8.png
    Greyscale

In this case, the claimed invention is compared against adenosine that is not in a liposome.
In order to overcome a prima facie case of obviousness based upon unexpected results, the claimed invention must be compared against the closest prior art. See MPEP 716.02(e). It is the examiner’s understanding that the subject matter of Corciulo is closer to the claimed invention than the non-liposomal adenosine which is the comparative example in figure 13. This is because, in the case of Corciulo, the adenosine is encapsulated in a liposome, albeit a different liposome as compared with the claimed invention. In contrast, the adenosine comparative example in figure 13 is not encapsulated in a liposome at all. Therefore, the adenosine comparative example in figure 13 is not as close to the claimed invention as the composition of Corciulo.
Paragraph 0076 of the Instant Specification: In applicant’s response, applicant references paragraph 0076 of the instant specification. This paragraph includes a table which is reproduced below.

    PNG
    media_image9.png
    453
    501
    media_image9.png
    Greyscale

The above-reproduced table appears to show properties of two formulations that are within the claim scope. However, the above-reproduced table does not appear to present comparative testing. As such, the above-reproduced table does not appear to be probative of non-obviousness based upon unexpected results.
Figure 14: Figure 14 is reproduced below.

    PNG
    media_image10.png
    581
    891
    media_image10.png
    Greyscale

As best understood by the examiner, a higher time on the rod indicates less pain, and is therefore desirable. Otherwise, the terms “RgnA01”, “RgnA09”, and “RgnA10” are interpreted similarly here as in figure 9. RgnA01 is again understood to have a concentration of 2.7 mg/mL adenosine, as is the case for figure 9.
As best understood by the examiner, the above-reproduced data appear to indicate that the claimed liposomes with adenosine are inferior to both saline and RgnA01 (the composition of Corciulo) at alleviating the rat’s pain. The only exception to this is RgnA10 at 3 mg/mL, which appears to provide a result equal to but not better than RgnA01. As such, the data in figure 14 appear to show that the claimed invention is at best similar to the prior art, and at worst inferior than the prior art.
Figure 15: The examiner has reproduced figure 15A below.

    PNG
    media_image11.png
    536
    654
    media_image11.png
    Greyscale

In this case, the y-axis refers to the change in joint size. A high value indicates swelling and is undesirable. A low value indicates swelling is being treated, and is desirable. Again, for the purposes of this analysis, RgnA01 is understood to have 2.7 mg/mL adenosine, as is the case for figure 9. Also, RgnA09 – 0 mg/mL is understood to refer to the RgnA09 liposomal vehicle in the absence of adenosine, and differs from saline because saline does not include a liposome.
The above-reproduced data appear to show that RgnA09 at 3 mg/mL provides superior results to all formulations tested between 10-40 days, though it is unclear to the examiner whether this superiority is statistically significant. However, these results cannot be extended to lower values of adenosine as these do not appear to provide such superior results. In contrast, figure 15B does not appear to show that RgnA10 having 3 mg/mL adenosine has superior results to RgnA01.
As such, only figures 9 and 15A appear to show that the claimed invention is unexpectedly superior to the prior art, and these figures appear to show that the unexpected improvement is limited to an adenosine concentration of 3 mg/mL.

Additional Relevant Prior Art
As an additional relevant prior art reference, the examiner cites Barenholz et al. (US 2011/0250266 A1). Barenholz et al. (hereafter referred to as Cohen after the second inventor) is drawn to liposomes containing sphingomyelin. Cohen differs from the claimed invention because Cohen does not teach adenosine.
See the next page for a suggested examiner’s amendment.

Suggested Examiner’s Amendment
The examiner takes the position that, in view of unexpected and significant results presented in figure 9, the following amendment would place the instant application in condition for allowance, provided that applicant provides a showing or supports the assertion that the composition named RgnA01 in figure 9 has 2.7 mg/mL of adenosine. It is necessary that applicant provide this showing or supports this assertion because the concentration of RgnA01 must be known in order for there to be an appropriate comparison between RgnA01 and RgnA09/RgnA10.

Claim 1 (Proposed Amendment):  An injectable formulation comprising saline and liposomes comprising one or more lamellae, wherein the liposome lamellae comprise 70 to 100% by mass sphingomyelin and when there is less than 100% by mass sphingomyelin the remainder is 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DMPC) or 1,2-dimyristoyl-sn-glycero-3-phosphorylglycerol (DMPG) or DMPC and DMPG together, wherein the liposomes
(a) have a diameter of 50 nm to 150 µm; and
(b) encapsulate adenosine in the aqueous compartment of the liposome,
wherein the concentration of adenosine is 3 mg/mL.

X) Claims 6-7 are proposed to be canceled as they would no longer further limit claim 1.

The above-proposed amendments would appear to limit the claims to subject matter that is commensurate in scope with the superior results present in figure 9, which occur at an adenosine concentration of 3 mg/mL. The examiner clarifies that these amendments are applicable only to the extent that applicant can substantiate the assertion that the RgnA01 composition in figure 9 has 2.7 mg/mL adenosine, as was asserted by representative of applicant in the interview summarized in the interview summary mailed on 25 July 2022.

Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612